UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
CLYDE LACY RATTLER,           )
                              )
                Plaintiff,    )
                              )
     v.                       )       Civil Action No. 11-729 (EGS)
                              )
SECRETARY OF HEALTH AND       )
HUMAN SERVICES,               )
                              )
                Defendant.    )
______________________________)


                          MEMORANDUM OPINION

     This case is before the Court on defendant Secretary of

Health and Human Services’ motion to dismiss.       Plaintiff,

proceeding pro se, filed a complaint against the Secretary of

Health and Human Services on April 15, 2011.    In the complaint,

plaintiff alleges that he filed a claim for Social Security

benefits in 1983, which was denied, and that he is entitled to

such benefits because of his mental and physical impairments.

See Compl. ¶¶ 5-6, 8.    He requests that the Court award him “a

check for the amount of an unlimited sum of money[,] supernatural

power[,] the right . . . to do as he wish[es] and the right . . .

to be awarded benefits on this claim in this case as many times

as [he] wish[es].”    Id. ¶ 11.   Plaintiff asserts that he is

entitled to this relief because the Secretary of Health and Human

Services breached “an express or implied term of contract.”      Id.

¶¶ 1, 9.   In a motion for additional relief filed with the Court
on August 18, 2011, and apparently based on the same claim

articulated in the complaint, plaintiff additionally seeks an

order from the Court “compel[l]ing the human race to go naked for

eternity[.]”   Mot. Additional Relief at 1.

     The allegations in plaintiff’s complaint are virtually

identical to the allegations that were made by plaintiff in

Rattler v. Secretary of Health and Human Services, No. 10-1484

(D.D.C. filed Aug. 31, 2010).   Plaintiff’s complaint in that

action was dismissed for being frivolous, see Rattler v.

Secretary of Health and Human Services, 736 F. Supp. 2d 1 (D.D.C.

2010), and the decision was affirmed on appeal, see 405 F. App’x

504 (D.C. Cir. 2010).   Because plaintiff’s claim has been

litigated previously, res judicata prevents plaintiff from re-

litigating the same claim in the instant action.       See Hardison v.

Alexander, 655 F.2d 1281, 1288 (D.C. Cir. 1981) (“The appeal

process is available to correct error; subsequent litigation is

not.”).

     Moreover, there is no legal basis under the Social Security

Act for a person who has been denied benefits to sue the Social

Security Administration for breach of an express or implied

contract.   The sole basis for challenging a denial of benefits is

set forth in 42 U.S.C. § 405(g).       The punitive and compensatory

damages that plaintiff seeks also are not available under the

Social Security Act.    See Def.’s Mot. Dismiss at 3 (citing 42


                                   2
U.S.C. §§ 401-434); Talanker v. Barnhart, 487 F. Supp. 2d 149,

160 (E.D.N.Y. 2007) (“[T]here is no legal basis under the

Constitution or the Social Security Act to grant plaintiff

punitive or compensatory damages.” (citing Schweiker v. Chilicky,

487 U.S. 412, 424-29 (1988))).

     Although this Court is mindful that complaints filed by pro

se litigants are held to less stringent standards than those

applied to formal pleadings drafted by lawyers, see Haines v.

Kerner, 404 U.S. 519, 520 (1972); Brown v. District of Columbia,

514 F.3d 1279, 1283 (D.C. Cir. 2008), the Court finds that

plaintiff’s claim is barred by the doctrine of res judicata and

that there is no legal basis for plaintiff’s claim.

     Accordingly, defendant’s motion to dismiss is GRANTED. In

addition, the motion for additional relief is DENIED.    An

appropriate Order accompanies this Memorandum Opinion.
SIGNED:   Emmet G. Sullivan
          United States District Court Judge
          August 30, 2011




                                 3